Exhibit 10.4

[FORM OF NON-AFFILIATE] SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
13th day of September, 2018, by and among Saban Capital Acquisition Corp., a
Cayman Islands exempted company limited by shares (the “Issuer”), which shall
domesticate as a Delaware corporation prior to the Subscription Closing (as
defined below), and [•] (“Subscriber”).

RECITALS

WHEREAS, the Issuer intends to enter into a Business Combination Agreement (as
it may be amended or supplemented from time to time, the “Business Combination
Agreement”), by and among the Issuer, Panavision Inc., a Delaware corporation
(“Panavision”), SIM Video International Inc., an Ontario corporation (together
with Panavision, the “Companies”), solely in its capacity as the initial
Panavision Holder Representative (as defined therein), Cerberus PV
Representative, LLC, and the other parties thereto, in substantially the from
previously provided to Subscriber;

WHEREAS, in connection with the transactions contemplated by the Business
Combination Agreement (collectively, the “Transactions”), Subscriber desires to
subscribe for and purchase from the Issuer that number of shares of common
stock, par value $0.0001 per share (the “Common Shares”), of the Issuer set
forth on the signature page hereto (the “Acquired Shares”) for a purchase price
of $10.00 per share, or the aggregate purchase price set forth on the signature
page hereto (the “Purchase Price”), and the Issuer desires to issue and sell to
Subscriber the Acquired Shares in consideration of the payment of the Purchase
Price by or on behalf of Subscriber to the Issuer on or prior to the
Subscription Closing; and

WHEREAS, in connection with the Transactions, certain other “accredited
investors” (as such term is defined in Rule 501 under the Securities Act of
1933, as amended (the “Securities Act”)), have entered into separate
subscription agreements with the Issuer substantially similar to this
Subscription Agreement (except that the subscription agreement entered into by
Saban Sponsor II LLC, a Delaware limited liability company and an affiliate of
Saban Sponsor LLC, is in substantially the form of the draft attached hereto as
Annex A), pursuant to which such investors have, together with Subscriber
pursuant to this Subscription Agreement, agreed to purchase on the Closing Date
an aggregate of 5,500,000 Common Shares at the per share Purchase Price (the
“Other Subscription Agreements”).

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1. Subscription. Pursuant to the terms and subject to the conditions set forth
herein, Subscriber hereby agrees to subscribe for and purchase, and the Issuer
hereby agrees to issue and sell to Subscriber, upon the payment of the Purchase
Price, the Acquired Shares (such subscription and issuance, the “Subscription”).



--------------------------------------------------------------------------------

2. Subscription Closing.

(a) The closing of the Subscription contemplated hereby (the “Subscription
Closing”) is contingent upon the substantially concurrent consummation of the
Transactions and shall occur immediately prior thereto. Not less than five
(5) business days prior to the scheduled closing date of the Transactions (the
“Closing Date”), the Issuer shall provide written notice to Subscriber (the
“Closing Notice”) of such Closing Date; provided that the Issuer may delay the
scheduled Closing Date up to five (5) business days following the original
scheduled Closing Date identified in the Closing Notice by written notice to
Subscriber if it provides Subscriber with notice of the revised Closing Date no
later than 24 hours prior to the then scheduled Closing Date. On the Closing
Date, (i) the Issuer shall deliver to Subscriber (x) the Acquired Shares in book
entry form, free and clear of any liens or other restrictions whatsoever (other
than those arising under state or federal securities laws or as set forth
herein), in the name of Subscriber (or its nominee in accordance with its
delivery instructions) or to a custodian designated by Subscriber, as applicable
and (y) a copy of the records of the Issuer’s transfer agent (the “Transfer
Agent”) showing Subscriber (or such nominee or custodian) as the owner of the
Acquired Shares on and as of the Closing Date and (ii) Subscriber shall deliver
to the Issuer the Purchase Price for the Acquired Shares by wire transfer of
U.S. dollars in immediately available funds to the account specified by the
Issuer in the Closing Notice no later than 9:00am New York City time (unless a
later time on the Closing Date is otherwise agreed by the Issuer). In the event
the Closing (as defined in the Business Combination Agreement) does not occur
within one (1) business day of the Closing Date, the Issuer shall, unless the
Closing occurs prior thereto, promptly (but not later than two (2) business days
thereafter) return the Purchase Price to Subscriber by wire transfer of U.S.
dollars in immediately available funds to the account specified by Subscriber,
and any book entries shall be deemed cancelled; provided that the return of the
funds shall not terminate this Subscription Agreement or otherwise relieve
either party of any of its obligations hereunder (including the obligation to
purchase the Acquired Shares at the Subscription Closing).

(b) The Subscription Closing shall be subject to the conditions that, on the
Closing Date:

(i) no suspension of the qualification of the Acquired Shares for offering or
sale or trading in the United States, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;

(ii) all conditions precedent to the closing of the Transactions shall have been
satisfied or waived (other than (A) those conditions that by their nature may
only be satisfied at the closing of the Transactions, but subject to the
satisfaction of such conditions as of the closing of the Transactions and
provided that any such waiver does not materially adversely affect Subscriber,
and (B) the condition pursuant to Section 11.1(g) of the Business Combination
Agreement);

(iii) the terms of the Business Combination Agreement shall not have been
amended in a manner that materially adversely affects any of Subscriber’s rights
hereunder;

 

2



--------------------------------------------------------------------------------

(iv) all representations and warranties made by the Issuer and Subscriber in
this Subscription Agreement shall be true and correct in all material respects
as of the Closing Date (other than those representations and warranties
expressly made as of an earlier date, which shall be true and correct in all
material respects as of such date), in each case without giving effect to the
consummation of the Transactions;

(v) solely with respect to Subscriber, the Issuer shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Subscription Agreement to be performed,
satisfied or complied with by it at or prior to the Subscription Closing; and

(vi) no governmental authority shall have enacted, issued, promulgated, enforced
or entered any material judgment, order, law, rule or regulation (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making consummation of the transactions contemplated hereby illegal or
otherwise preventing or prohibiting consummation of the transactions
contemplated hereby.

(c) At the Subscription Closing, the parties hereto shall execute and deliver
such additional documents and take such additional actions as the parties
reasonably may deem to be practical and necessary in order to consummate the
Subscription as contemplated by this Subscription Agreement.

(d) For purposes of this Subscription Agreement, “business day” shall mean any
day other than (i) any Saturday or Sunday or (ii) any other day on which banks
located in New York, New York are required or authorized by applicable law to be
closed for business.

3. Issuer Representations and Warranties. The Issuer represents and warrants
that:

(a) The Issuer has been duly incorporated and is validly existing as an exempted
company in good standing under the laws of the Cayman Islands. Subject to
obtaining all required approvals necessary in connection with the performance of
the Business Combination Agreement (including, without limitation, the approval
of the Issuer’s shareholders) (collectively, the “Required Approvals”), the
Issuer has all corporate power and authority to own, lease and operate its
properties and conduct its business as presently conducted and to enter into,
deliver and perform its obligations under this Subscription Agreement. As of the
Closing Date, the Issuer will be duly incorporated and validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

(b) As of the Closing Date, the Acquired Shares will be duly authorized and,
when issued and delivered to Subscriber against full payment for the Acquired
Shares in accordance with the terms of this Subscription Agreement and
registered with the Transfer Agent, the Acquired Shares will be validly issued,
fully paid and non-assessable and will not have been issued in violation of or
subject to any preemptive or similar rights created under the Issuer’s
certificate of incorporation and bylaws or under the Delaware General
Corporation Law.

 

3



--------------------------------------------------------------------------------

(c) This Subscription Agreement has been duly authorized, executed and delivered
by the Issuer and, assuming that this Subscription Agreement constitutes the
valid and binding agreement of Subscriber, is the valid and binding obligations
of the Issuer, enforceable against the Issuer in accordance with its terms,
except as may be limited or otherwise affected by (i) applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

(d) Subject to obtaining the Required Approvals, the execution, delivery and
performance of this Subscription Agreement (including compliance by the Issuer
with all of the provisions hereof), issuance and sale of the Acquired Shares,
and the consummation of the other transactions contemplated herein, will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of the Issuer pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Issuer is a party or by which the Issuer is bound or to which any of the
property or assets of the Issuer is subject, which would reasonably be expected
to have a material adverse effect on the business, properties, financial
condition, stockholders’ equity or results of operations of the Issuer (a
“Material Adverse Effect”) or materially affect the validity of the Acquired
Shares or the legal authority of the Issuer to comply in all material respects
with the terms of this Subscription Agreement; (ii) the organizational documents
of the Issuer; or (iii) any statute or any judgment, order, rule or regulation
of any court or governmental agency or body, domestic or foreign, having
jurisdiction over the Issuer or any of its properties that would reasonably be
expected to have a Material Adverse Effect or materially affect the validity of
the Acquired Shares or the legal authority of the Issuer to comply in all
material respects with this Subscription Agreement.

(e) Other than the Issuer’s Class F ordinary shares, par value $0.0001 per share
(“Class F Shares”), there are no securities or instruments issued by or to which
the Issuer is a party containing anti-dilution or similar provisions that will
be triggered by the issuance of (i) the Acquired Shares or (ii) the shares to be
issued pursuant to any Other Subscription Agreement that have not been or will
not be validly waived on or prior to the Closing Date; provided that the holders
of the Class F Shares will waive any such anti-dilution or similar provisions in
connection with the Transactions.

(f) The Issuer is not in default or violation (and no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of (i) the organizational
documents of the Issuer, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, permit, franchise or license to
which the Issuer is now a party or by which the Issuer’s properties or assets
are bound or (iii) any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over the Issuer or any of its properties, except, in the case of clauses
(ii) and (iii), for defaults or violations that have not had and would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect.

 

4



--------------------------------------------------------------------------------

(g) The Issuer is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the execution, delivery and
performance by the Issuer of this Subscription Agreement (including, without
limitation, the issuance of the Acquired Shares), other than (i) filings with
the Securities and Exchange Commission (the “Commission”), (ii) filings required
by applicable state securities laws, (iii)the filings required in accordance
with Section 9(n) of this Subscription Agreement; (iv) those required by the
Nasdaq Capital Market (“Nasdaq”), including with respect to obtaining
shareholder approval, and (v) the failure of which to obtain would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect.

(h) As of the date of this Subscription Agreement, the authorized capital stock
of the Issuer consists of (i) 5,000,000 preferred shares, par value $0.0001 per
share (“Preferred Shares”), (ii) 500,000,000 Class A ordinary shares, par value
$0.0001 per share, and (iii) 20,000,000 Class F Shares. As of the date hereof:
(i) no shares of Preferred Stock are issued and outstanding, (ii) 25,000,000
Class A ordinary shares, par value $0.0001 per share, are issued and
outstanding, (iii) 6,243,480 Class F Shares are issued and outstanding and
(iv) warrants to purchase 19,500,000 Common Shares are outstanding.

(i) The Issuer has not received any written communication from a governmental
entity that alleges that the Issuer is not in compliance with or is in default
or violation of any applicable law, except where such non-compliance, default or
violation would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect.

(j) The issued and outstanding Class A ordinary shares are registered pursuant
to Section 12(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and are listed for trading on Nasdaq under the symbol “SCAC”.
There is no suit, action, proceeding or investigation pending or, to the
knowledge of the Issuer, threatened against the Issuer by Nasdaq or the
Commission with respect to any intention by such entity to deregister the
Class A ordinary shares or prohibit or terminate the listing of the Class A
ordinary shares on Nasdaq. The Issuer has taken no action that is designed to
terminate the registration of the Common Shares under the Exchange Act.

(k) Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 4 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Acquired Shares by the
Issuer to Subscriber.

(l) Neither the Issuer nor anyone acting on its behalf has offered the Common
Shares or any similar securities for sale to, or solicited any offer to buy any
of the same from, or otherwise approached or negotiated in respect thereof with,
any person other than Subscriber and other Institutional Accredited Investors,
each of which has been offered Common Shares at a private sale for investment.
“Institutional Accredited Investor” means an institutional accredited investor
as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

(m) None of the Issuer nor any of its affiliates has offered Common Shares or
any similar securities during the six months prior to the date hereof to anyone
other than in connection with the Transactions and to Subscriber and other
investors in connection with the Other Subscription Agreements. The Issuer has
no intention to offer Common Shares or any similar security during the six
months from the date hereof other than in connection with the Transactions.

 

5



--------------------------------------------------------------------------------

(n) Neither the Issuer nor any person acting on its behalf has offered or sold
the Acquired Shares by any form of general solicitation or general advertising,
including, but not limited to, the following: (1) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media or broadcast over television or radio; (2) any website posting or widely
distributed e-mail; or (3) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.

(o) In connection with the Transactions, the Issuer has not entered into any
other agreement with any subscriber in the Other Subscription Agreements or any
other investor to purchase Common Shares on terms (economic or otherwise), taken
as a whole, more favorable to such subscriber or investor than as set forth in
this Subscription Agreement.

(p) The Issuer has made available to Subscriber (via the Commission’s EDGAR
system) a copy of each form, report, statement, schedule, prospectus, proxy,
registration statement and other document, if any, filed by the Issuer with the
Commission since its initial registration of the Class A ordinary shares (the
“SEC Documents”). None of the SEC Documents filed under the Exchange Act
contained, when filed or, if amended, as of the date of such amendment with
respect to those disclosures that are amended, any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, that the Issuer makes no such
representation or warranty with respect to the Registration Statement on Form
S-4 and related proxy statement to be filed by the Issuer with respect to the
Transactions or any other information relating to the Companies or any of their
respective affiliates included in any SEC Document or filed as an exhibit
thereto. The Issuer has timely filed each report, statement, schedule,
prospectus, and registration statement that the Issuer was required to file with
the Commission since its inception. There are no material outstanding or
unresolved comments in comment letters from the staff of the Division of
Corporation Finance (the “Staff”) of the Commission with respect to any of the
SEC Documents.

(q) Except for such matters as have not had and would not be reasonably likely
to have, individually or in the aggregate, a Material Adverse Effect, there is
no (i) action, suit, claim or other proceeding, in each case by or before any
governmental authority pending, or, to the knowledge of the Issuer, threatened
against the Issuer or (ii) judgment, decree, injunction, ruling or order of any
governmental entity or arbitrator outstanding against the Issuer.

(r) Other than the Agents (as defined below), the Issuer has not dealt with any
broker, finder, commission agent, placement agent or arranger in connection with
the sale of the Acquired Shares, and the Issuer is not under any obligation to
pay any broker’s fee or commission in connection with the sale of the Acquired
Shares other than to the Agents. Neither the Issuer nor any of its affiliates
nor any other person acting on its behalf (other than its officers acting in
such capacity) has solicited offers for, or offered or sold, the Acquired Shares
other than through the Agent.

 

6



--------------------------------------------------------------------------------

(s) The Issuer has not entered into any side letter or similar agreement with
any subscriber in the Other Subscription Agreements in connection with such
subscriber’s direct or indirect investment in the Issuer other than the Other
Subscription Agreements and such Other Subscription Agreement have not been
amended in any material respect following the date of this Agreement, except
that the Issuer has entered into agreements with Saban Sponsor II LLC in
connection with its role as an affiliate of Saban Sponsor LLC, the Issuer’s
sponsor.

4. Subscriber Representations and Warranties. Subscriber represents and warrants
that:

(a) Subscriber has been duly formed or incorporated and is validly existing in
good standing under the laws of its jurisdiction of incorporation or formation,
with power and authority to enter into, deliver and perform its obligations
under this Subscription Agreement.

(b) This Subscription Agreement has been duly authorized, executed and delivered
by Subscriber and, assuming that this Subscription Agreement constitutes the
valid and binding agreement of the Issuer, is the valid and binding obligations
of Subscriber, enforceable against Subscriber in accordance with its terms,
except as may be limited or otherwise affected by (i) applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

(c) The execution, delivery and performance by Subscriber of this Subscription
Agreement and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Subscriber or any of its subsidiaries pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber or any of its subsidiaries is a
party or by which Subscriber or any of its subsidiaries is bound or to which any
of the property or assets of Subscriber or any of its subsidiaries is subject,
which would reasonably be expected to have a material adverse effect on the
business, properties, financial condition, stockholders’ equity or results of
operations of Subscriber and any of its subsidiaries, taken as a whole (a
“Subscriber Material Adverse Effect”), or materially affect the legal authority
of Subscriber to comply in all material respects with the terms of this
Subscription Agreement; (ii) the organizational documents of Subscriber; or
(iii) any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over
Subscriber or any of its subsidiaries or any of their respective properties that
would reasonably be expected to have a Subscriber Material Adverse Effect or
materially affect the legal authority of Subscriber to comply in all material
respects with this Subscription Agreement.

(d) Subscriber represents that it is an Institutional Accredited Investor,
satisfying the applicable requirements set forth on Schedule A. Subscriber
represents that it is purchasing the Acquired Shares for its own account or for
one or more separate accounts maintained by it for the benefit of one or more
other Institutional Accredited Investors and not with a view to the distribution
thereof, provided that the disposition of Subscriber’s property shall at all
times be within Subscriber’s control. Subscriber understands that the Acquired
Shares have not been

 

7



--------------------------------------------------------------------------------

registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Issuer is
not required to register the Securities other than as provided for in Section 5
of this Subscription Agreement. Subscriber further represents and warrants that
it will not sell, transfer or otherwise dispose of the Acquired Shares or any
interest therein except in a transaction exempt from or not subject to the
registration requirements of the Securities Act and except in accordance with
the terms and conditions of this Subscription Agreement. Subscriber acknowledges
that the Acquired Shares will bear a restrictive legend substantially as set
forth on Exhibit A to this Subscription Agreement.

(e) The purchase of Acquired Shares by Subscriber has not been solicited by or
through anyone other than the Issuer or the Agent.

(f) Subscriber acknowledges that the Acquired Shares will not be eligible for
resale pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that the Acquired Shares will be subject to transfer
restrictions and, as a result of these transfer restrictions, Subscriber may not
be able to readily resell the Acquired Shares and may be required to bear the
financial risk of an investment in the Acquired Shares for an indefinite period
of time. Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Acquired Shares.

(g) Subscriber understands and agrees that Subscriber is purchasing the Acquired
Shares directly from the Issuer. Subscriber further acknowledges that there have
been no representations, warranties, covenants and agreements made to Subscriber
by the Issuer or any of its officers, directors or representatives, expressly or
by implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

(h) Subscriber represents and warrants that its acquisition and holding of the
Acquired Shares will not constitute or result in a non-exempt prohibited
transaction under section 406 of the Employee Retirement Income Security Act of
1974, as amended, section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”), or any applicable similar law.

(i) In making its decision to purchase the Acquired Shares, Subscriber
represents that it has relied solely upon independent investigation made by
Subscriber. Subscriber acknowledges and agrees that Subscriber has received such
information as Subscriber deems necessary in order to make an investment
decision with respect to the Acquired Shares, including with respect to the
Issuer, the Transactions and the Companies. Subscriber represents and agrees
that Subscriber and Subscriber’s professional advisor(s), if any, have had the
full opportunity to ask such questions, receive such answers and obtain such
information as Subscriber and such Subscriber’s professional advisor(s), if any,
have deemed necessary to make an investment decision with respect to the
Acquired Shares. Subscriber acknowledges and agrees that it has not relied on
the Agents or any of the Agents’ affiliates with respect to its decision to
purchase the Acquired Shares.

 

8



--------------------------------------------------------------------------------

(j) Subscriber became aware of this offering of the Acquired Shares solely by
means of direct contact between Subscriber and the Issuer or by means of contact
from Goldman Sachs & Co. LLC or Deutsche Bank Securities Inc., acting as
placement agents for the Issuer (together, the “Agents”), and the Acquired
Shares were offered to Subscriber solely by direct contact between Subscriber
and the Issuer or by contact between Subscriber and the Agent. Subscriber did
not become aware of this offering of the Acquired Shares, nor were the Acquired
Shares offered to Subscriber, by any other means. Subscriber acknowledges that
the Issuer represents and warrants that the Acquired Shares (i) were not offered
by any form of general solicitation or general advertising and (ii) are not
being offered in a manner involving a public offering under, or in a
distribution in violation of, the Securities Act, or any state securities laws.

(k) Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Shares. Subscriber has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Acquired Shares, and
Subscriber has sought such accounting, legal and tax advice as Subscriber has
considered necessary to make an informed investment decision.

(l) Alone, or together with any professional advisor(s), Subscriber represents
and acknowledges that Subscriber has adequately analyzed and fully considered
the risks of an investment in the Acquired Shares and determined that the
Acquired Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Issuer. Subscriber acknowledges
specifically that a possibility of total loss exists.

(m) Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Acquired Shares or made any
findings or determination as to the fairness of this investment.

(n) Subscriber represents and warrants that Subscriber is not (i) a person or
entity named on the List of Specially Designated Nationals and Blocked Persons,
the Executive Order 13599 List, the Foreign Sanctions Evaders List, or the
Sectoral Sanctions Identification List, each of which is administered by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), or any
other Executive Order issued by the President of the United States and
administered by OFAC (collectively “OFAC Lists”), (ii) owned or controlled by,
or acting on behalf of, a person, that is named on an OFAC List;
(iii) organized, incorporated, established, located, resident or born in, or a
citizen, national, or the government, including any political subdivision,
agency, or instrumentality thereof, of, Cuba, Iran, North Korea, Syria, the
Crimea region of Ukraine, or any other country or territory embargoed or subject
to substantial trade restrictions by the United States, (iv) a Designated
National as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515,
or (v) a non-U.S. shell bank or providing banking services indirectly to a
non-U.S. shell bank (collectively, a “Prohibited Investor”). Subscriber
represents that if it is a financial institution subject to the Bank Secrecy Act
(31 U.S.C. section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act
of 2001 (the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), that Subscriber maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act.
Subscriber also represents that, to the extent required by applicable laws, it
maintains policies and procedures reasonably designed to ensure compliance with
OFAC-administered sanctions programs, including for the screening of its
investors against the OFAC Lists. Subscriber further represents and warrants
that, to the extent required by applicable laws, it maintains policies and
procedures reasonably designed to ensure that the funds held by Subscriber and
used to purchase the Acquired Shares were legally derived.

 

9



--------------------------------------------------------------------------------

(o) If Subscriber is or is acting on behalf of (i) an employee benefit plan that
is subject to Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), (ii) a plan, an individual retirement account or other
arrangement that is subject to section 4975 of the Code, (iii) an entity whose
underlying assets are considered to include “plan assets” of any such plan,
account or arrangement described in clauses (i) and (ii) (each, an “ERISA
Plan”), or (iv) an employee benefit plan that is a governmental plan (as defined
in section 3(32) of ERISA), a church plan (as defined in section 3(33) of
ERISA), a non-U.S. plan (as described in section 4(b)(4) of ERISA) or other plan
that is not subject to the foregoing clauses (i), (ii) or (iii) but may be
subject to provisions under any other federal, state, local, non-U.S. or other
laws or regulations that are similar to such provisions of ERISA or the Code
(collectively, “Similar Laws”, and together with ERISA Plans, “Plans”) (iv) ,
Subscriber represents and warrants that (i) neither Issuer, nor any of its
respective affiliates (the “Transaction Parties”) has provided investment advice
or has otherwise acted as the Plan’s fiduciary, with respect to its decision to
acquire and hold the Acquired Shares, and none of the Transaction Parties shall
at any time be the Plan’s fiduciary with respect to any decision to acquire,
continue to hold, transfer or otherwise dispose of the Acquired Shares; (ii) the
decision to invest in the Acquired Shares has been made at the recommendation or
direction of a fiduciary (for purposes of ERISA and/or section 4975 of the Code,
or any applicable Similar Law) with respect to Subscriber’s investment in the
Acquired Shares who is (A) independent of the Transaction Parties;
(B) acknowledges that none of the Transaction Parties will not provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
Subscriber’s investment in the Acquired Shares and (C) its purchase of Acquired
Shares will not result is non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, or any applicable Similar Law.

(p) Subscriber has, and at the Subscription Closing will have, sufficient funds
to pay the Purchase Price pursuant to Section 2(a) of this Subscription
Agreement.

5. Registration Rights.

(a) The Issuer agrees that, within thirty (30) calendar days following the
Closing Date (the “Filing Date”), the Issuer will file with the Commission (at
the Issuer’s sole cost and expense) a registration statement registering the
resale of the Acquired Shares (the “Registration Statement”), and the Issuer
shall use its commercially reasonable efforts to have the Registration Statement
declared effective as soon as practicable after the filing thereof, but no later
than the earlier of (i) the 90th calendar day (or 120th calendar day if the
Commission notifies the Issuer that it will “review” the Registration Statement)
following the Closing Date and (ii) the 10th business day after the date the
Issuer is notified (orally or in writing, whichever is earlier) by the
Commission that the Registration Statement will not be “reviewed” or will not be
subject to further review (such earlier date, the “Effectiveness Date”);
provided, however, that the Issuer’s obligations to include the Acquired Shares
in the Registration Statement are contingent upon Subscriber furnishing in
writing to the Issuer such information regarding Subscriber, the securities of
the Issuer held by Subscriber and the intended method of disposition of the
Acquired Shares as shall be reasonably requested by the Issuer to effect the
registration of the

 

10



--------------------------------------------------------------------------------

Acquired Shares, and Subscriber shall execute such documents in connection with
such registration as the Issuer may reasonably request that are customary of a
selling stockholder in similar situations, including providing that the Issuer
shall be entitled to postpone and suspend the effectiveness or use of the
Registration Statement during any customary blackout or similar period or as
permitted hereunder. For purposes of clarification, any failure by the Issuer to
file the Registration Statement by the Filing Date or to effect such
Registration Statement by the Effectiveness Date shall not otherwise relieve the
Issuer of its obligations to file or effect the Registration Statement as set
forth above in this Section 5 of this Subscription Agreement.

(b) The Issuer further agrees that, in the event that (i) the Registration
Statement has not been declared effective by the Commission by the Effectiveness
Date, (ii) after such Registration Statement is declared effective by the
Commission, (A) such Registration Statement ceases for any reason (including by
reason of a stop order, or the Issuer’s failure to update the Registration
Statement in accordance with the Securities Act), to remain continuously
effective as to all Acquired Shares for which it is required to be effective
pursuant to this Agreement or (B) Subscriber is not permitted to utilize the
Registration Statement to resell the Acquired Shares (in each case of (A) and
(B), (x) other than within the time period(s) permitted by this Subscription
Agreement and (y) excluding by reason of a post-effective amendment required in
connection with the Issuer’s filing of an amendment thereto (a “Special Grace
Period”) (which Special Grace Period shall not be treated as a Registration
Default (as defined below))), or (iii) after the date that is one year following
the Closing Date, and only in the event the Registration Statement is not
effective or available to sell all Acquired Shares, the Issuer fails to file
with the Commission any required reports under Section 13 or 15(d) of the
Exchange Act such that it is not in compliance with Rule 144(c)(1) (or Rule
144(i)(2), if applicable), as a result of which Subscriber, if Subscriber is not
an affiliate of the Issuer, is unable to sell the Acquired Shares without
restriction under Rule 144 (or any successor thereto) (each such event referred
to in clauses (i) through (iii), a “Registration Default” and, for purposes of
such clauses, the date on which such Registration Default occurs, a “Default
Date”), then in addition to any other rights Subscriber may have hereunder or
under applicable law, within five Business Days of a Default Date and on each
monthly anniversary of each such Default Date (if the applicable Registration
Default shall not have been cured by such date) until the applicable
Registration Default is cured, the Issuer shall pay to each Subscriber an amount
in cash, as liquidated damages and not as a penalty (“Liquidated Damages”),
equal to 0.5% of the aggregate Purchase Price paid by Subscriber pursuant to
this Subscription Agreement for any Acquired Shares which may not be disposed by
Subscriber without restriction on the Default Date or such monthly anniversary
of such Default Date, as applicable; provided, however, that if Subscriber fails
to provide the Issuer with any information or executed documents requested by
the Issuer that is required to be provided in, or with respect to, such
Registration Statement with respect to Subscriber as set forth herein, then, for
purposes of this Section 5 of this Subscription Agreement, the Filing Date or
Effectiveness Date, as applicable, for a Registration Statement with respect to
Subscriber shall be extended until five (5) business days following the date of
receipt by the Issuer of such required information or executed documents, as
applicable, from Subscriber. The Liquidated Damages pursuant to the terms hereof
shall apply on a daily pro-rata basis for any portion of a month prior to the
cure of a Registration Default, except in the case of the first Default Date.
The Issuer shall deliver the cash payment to Subscriber with respect to any
Liquidated Damages by the fifth business day after the date payable. If the
Issuer fails to pay said cash payment to Subscriber in full by the fifth
business day after the date payable, the Issuer will

 

11



--------------------------------------------------------------------------------

pay interest thereon at a rate of 5.0% per annum (or such lesser maximum amount
that is permitted to be paid by applicable law, and calculated on the basis of a
year consisting of 360 days) to such Subscriber, accruing daily from the date
such Liquidated Damages are due until such amounts, plus all such interest
thereon, are paid in full. The parties agree that notwithstanding anything to
the contrary herein, no Liquidated Damages shall be payable to Subscriber with
respect to any period during which all of the Acquired Shares then held by
Subscriber may be sold by Subscriber without volume or manner of sale
restrictions under Rule 144 and the Issuer is in compliance in all material
respects with the current public information requirements under Rule 144(c)(1)
(or Rule 144(i)(2), if applicable). Notwithstanding anything to the contrary in
this Section 5(f) or otherwise in this Subscription Agreement, in no event shall
the Issuer be required hereunder to pay, and in no event shall its liability, to
Subscriber pursuant to this Subscription Agreement be in an aggregate amount
that exceeds 5.0% of the aggregate Purchase Price paid by Subscriber for its
Acquired Shares. The Liquidated Damages shall be Subscriber’s sole and exclusive
remedy hereunder with respect to a Registration Default.

(c) In the case of the registration, qualification, exemption or compliance
effected by the Issuer pursuant to this Subscription Agreement, the Issuer
shall, upon reasonable request, inform Subscriber as to the status of such
registration, qualification, exemption and compliance. At its expense the Issuer
shall:

(i) except for such times as the Issuer is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Issuer determines to obtain, continuously effective with respect to Subscriber,
and to keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions, until
the earlier of the following: (i) Subscriber ceases to hold any Acquired Shares
or (ii) the date all Acquired Shares held by Subscriber may be sold without
restriction under Rule 144, including without limitation, any volume and manner
of sale restrictions which may be applicable to affiliates under Rule 144, other
than the requirement for the Issuer to be in compliance with the current public
information required under Rule 144(c)(1) (or Rule 144(i)(2), if applicable),
and (iii) two years from the Effectiveness Date. The period of time during which
the Issuer is required hereunder to keep a Registration Statement effective is
referred to herein as the “Registration Period”;

(ii) advise Subscriber within five (5) business days:

(1) when a Registration Statement or any amendment thereto has been filed with
the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

(2) of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

 

12



--------------------------------------------------------------------------------

(3) of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

(4) of the receipt by the Issuer of any notification with respect to the
suspension of the qualification of the Acquired Shares included therein for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(5) subject to the provisions in this Subscription Agreement, of the occurrence
of any event that requires the making of any changes in any Registration
Statement or prospectus so that, as of such date, the statements therein are not
misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

Notwithstanding anything to the contrary set forth herein, the Issuer shall not,
when so advising Subscriber of such events, provide Subscriber with any
material, nonpublic information regarding the Issuer other than to the extent
that providing notice to Subscriber of the occurrence of the events listed in
(1) through (5) above constitutes material, nonpublic information regarding the
Issuer;

(iii) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

(iv) upon the occurrence of any event contemplated above, except for such times
as the Issuer is permitted hereunder to suspend, and has suspended, the use of a
prospectus forming part of a Registration Statement, the Issuer shall use its
commercially reasonable efforts to as soon as reasonably practicable prepare a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Acquired Shares included therein, such prospectus
will not include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(v) use its commercially reasonable efforts to cause all Acquired Shares to be
listed on each national securities exchange (within the meaning of the Exchange
Act), if any, on which the Common Shares issued by the Issuer have been listed;
and

(vi) use its commercially reasonable efforts to take all other steps necessary
to effect the registration of the Acquired Shares contemplated hereby.

(d) Notwithstanding anything to the contrary in this Subscription Agreement, the
Issuer shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require Subscriber not to sell
under the Registration Statement or to suspend the effectiveness thereof, if the
negotiation or consummation of a transaction by the Issuer or its

 

13



--------------------------------------------------------------------------------

subsidiaries is pending or an event has occurred, which negotiation,
consummation or event the Issuer’s board of directors reasonably believes, upon
the advice of legal counsel, would require additional disclosure by the Issuer
in the Registration Statement of material information that the Issuer has a bona
fide business purpose for keeping confidential and the non-disclosure of which
in the Registration Statement would be expected, in the reasonable determination
of the Issuer’s board of directors, upon the advice of legal counsel, to cause
the Registration Statement to fail to comply with applicable disclosure
requirements (each such circumstance, a “Suspension Event”); provided, however,
that the Issuer may not delay or suspend the Registration Statement on more than
two occasions, for more than sixty (60) consecutive calendar days, or more than
ninety (90) total calendar days, in each case during any twelve-month period.
Upon receipt of any written notice from the Issuer of the happening of any
Suspension Event during the period that the Registration Statement is effective
or if as a result of a Suspension Event the Registration Statement or related
prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in the light of the
circumstances under which they were made) not misleading, Subscriber agrees that
(i) it will immediately discontinue offers and sales of the Acquired Shares
under the Registration Statement (excluding, for the avoidance of doubt, sales
conducted pursuant to Rule 144) until Subscriber receives copies of a
supplemental or amended prospectus (which the Issuer agrees to promptly prepare)
that corrects the misstatement(s) or omission(s) referred to above and receives
notice that any post-effective amendment has become effective or unless
otherwise notified by the Issuer that it may resume such offers and sales, and
(ii) it will maintain the confidentiality of any information included in such
written notice delivered by the Issuer unless otherwise required by law or
subpoena. If so directed by the Issuer, Subscriber will deliver to the Issuer
or, in Subscriber’s sole discretion destroy, all copies of the prospectus
covering the Acquired Shares in Subscriber’s possession; provided, however, that
this obligation to deliver or destroy all copies of the prospectus covering the
Acquired Shares shall not apply (i) to the extent Subscriber is required to
retain a copy of such prospectus (a) in order to comply with applicable legal,
regulatory, self-regulatory or professional requirements or (b) in accordance
with a bona fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

(e) Subscriber may deliver written notice (including via email in accordance
with Section 9(l) of this Subscription Agreement) (an “Opt-Out Notice”) to the
Issuer requesting that Subscriber not receive notices from the Issuer otherwise
required by this Section 5; provided, however, that Subscriber may later revoke
any such Opt-Out Notice in writing. Following receipt of an Opt-Out Notice from
Subscriber (unless subsequently revoked), (i) the Issuer shall not deliver any
such notices to Subscriber and Subscriber shall no longer be entitled to the
rights associated with any such notice and (ii) each time prior to Subscriber’s
intended use of an effective Registration Statement, Subscriber will notify the
Issuer in writing at least two (2) business days in advance of such intended
use, and if a notice of a Suspension Event was previously delivered (or would
have been delivered but for the provisions of this Section 5(e)) and the related
suspension period remains in effect, the Issuer will so notify Subscriber,
within one (1) business day of Subscriber’s notification to the Issuer, by
delivering to Subscriber a copy of such notice of Suspension Event that would
have been provided, and thereafter will provide Subscriber with the related
notice of the conclusion of such Suspension Event immediately upon its
availability, and Subscriber shall comply with any restrictions on using such
Registration Statement during such Suspension Event.

 

14



--------------------------------------------------------------------------------

(f) The Issuer agrees to indemnify and hold Subscriber, each person, if any, who
controls Subscriber within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act, and each affiliate of Subscriber within
the meaning of Rule 405 under the Securities Act harmless against any and all
losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) incurred by Subscriber directly that are
caused by any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement (including the prospectus contained
therein) or any amendment thereof (including the prospectus contained therein)
or caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are caused by or contained in any
information or affidavit so furnished in writing to the Issuer by Subscriber
expressly for use therein.

6. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Business Combination Agreement is terminated in accordance with its terms,
(b) upon the mutual written agreement of each of the parties hereto to terminate
this Subscription Agreement, (c) if any of the conditions to Subscription
Closing set forth in Section 2 of this Subscription Agreement are not satisfied
on or prior to the Subscription Closing and, as a result thereof, the
transactions contemplated by this Subscription Agreement are not consummated at
the Subscription Closing and (d) the End Date (as defined in the Business
Combination Agreement); provided, that nothing herein will relieve any party
from liability for any willful breach hereof prior to the time of termination,
and each party will be entitled to any remedies at law or in equity to recover
losses, liabilities or damages arising from such breach. The Issuer shall
promptly notify Subscriber of the termination of the Business Combination
Agreement.

7. Trust Account Waiver. Subscriber acknowledges that the Issuer is a blank
check company with the powers and privileges to effect a merger, share exchange,
asset acquisition, share purchase, reorganization or similar business
combination involving the Issuer and one or more businesses. Subscriber further
acknowledges that, as described in the Issuer’s prospectus relating to its
initial public offering dated September 15, 2016, available at www.sec.gov,
substantially all of the Issuer’s assets consist of the cash proceeds of the
Issuer’s initial public offering and private placements of its securities, and
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of the Issuer, its public shareholders and the
underwriters of the Issuer’s initial public offering. For and in consideration
of the Issuer entering into this Subscription Agreement, the receipt and
sufficiency of which are hereby acknowledged, Subscriber, on behalf of itself
and its affiliates and representatives, hereby irrevocably waives any and all
right, title and interest, or any claim of any kind they have or may have in the
future as a result of, or arising out of, this Subscription Agreement, in or to
any monies held in the Trust Account, and agrees not to seek recourse or make or
bring any action, suit, claim or other proceeding against the Trust Account as a
result of, or arising out of, this Subscription Agreement, the transactions
contemplated hereby or the Acquired Shares, regardless of whether such claim
arises based on contract, tort, equity or any other theory of legal liability.
Subscriber acknowledges and agrees that it shall not have any redemption rights
with respect to the Acquired Shares pursuant to the Issuer’s organizational
documents in connection

 

15



--------------------------------------------------------------------------------

with the Transactions or any other business combination, any subsequent
liquidation of the Trust Account or the Issuer or otherwise. In the event
Subscriber has any claim against the Issuer as a result of, or arising out of,
this Subscription Agreement, the transactions contemplated hereby or the
Acquired Shares, it shall pursue such claim solely against the Issuer and its
assets outside the Trust Account and not against the Trust Account or any monies
or other assets in the Trust Account.

8. Issuer’s Covenants. With a view to making available to Subscriber the
benefits of Rule 144 promulgated under the Securities Act or any other similar
rule or regulation of the Commission that may at any time permit Subscriber to
sell securities of the Issuer to the public without registration, the Issuer
agrees, until the Acquired Shares are registered for resale under the Securities
Act, to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the Commission in a timely manner all reports and other documents
required of the Issuer under the Securities Act and the Exchange Act so long as
the Issuer remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

(c) furnish to Subscriber so long as it owns Acquired Shares, as promptly as
practicable upon request, (x) a written statement by the Issuer, if true, that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (y) a copy of the most recent annual or quarterly report
of the Issuer and such other reports and documents so filed by the Issuer with
the SEC and (z) such other information as may be reasonably requested to permit
Subscriber to sell such securities pursuant to Rule 144 without registration.

9. Miscellaneous.

(a) Subscriber acknowledges that the Issuer and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Subscription Closing,
Subscriber agrees to promptly notify the Issuer if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in all material respects.

(b) Each of the Issuer and Subscriber is entitled to rely upon this Subscription
Agreement and is irrevocably authorized to produce this Subscription Agreement
or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby.

(c) Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder (other than the Acquired Shares acquired hereunder, if any)
may be transferred or assigned. Neither this Subscription Agreement nor any
rights that may accrue to the Issuer hereunder may be transferred or assigned.

(d) All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Subscription Closing.

 

16



--------------------------------------------------------------------------------

(e) The Issuer may request from Subscriber such additional information as the
Issuer may deem reasonably necessary to evaluate the eligibility of Subscriber
to acquire the Acquired Shares and to comply with the Issuer’s registration
obligations under Section 5(a) of this Subscription Agreement, and Subscriber
shall provide such information as may be reasonably requested, to the extent
readily available and to the extent consistent with its internal policies and
procedures.

(f) This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

(g) This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, between the parties, with respect to the subject matter
hereof.

(h) Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns. Notwithstanding anything to the contrary in this
Agreement, the Panavision Holder Representative is an express third-party
beneficiary of this Agreement and shall be entitled to seek and obtain equitable
relief, without proof of actual damages, including an injunction or injunctions
or order for specific performance to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement to cause Issuer
to cause, or directly cause, Subscriber to fund the Purchase Price and cause the
Subscription Closing to occur if the conditions in Section 2(b) have been
satisfied or, to the extent permitted by applicable law, waived. Each party
hereto further agrees that the Panavision Holder Representative shall not be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 9(h),
and each party hereto irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.

(i) If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

(j) This Subscription Agreement may be executed in two (2) or more counterparts
(including by electronic means), all of which shall be considered one and the
same agreement and shall become effective when signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

(k) Subscriber shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

 

17



--------------------------------------------------------------------------------

(l) Notices. Any notice or communication required or permitted hereunder shall
be in writing and either delivered personally, emailed or telecopied, sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(i) when so delivered personally, (ii) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), (iii) when sent, with no mail
undeliverable or other rejection notice, if sent by email, or (iv) five
(5) business days after the date of mailing to the address below or to such
other address or addresses as such person may hereafter designate by notice
given hereunder:

(i) if to Subscriber, to such address or addresses set forth on the signature
page hereto;

(ii) if to the Issuer, to:

Saban Capital Acquisition Corp.

10100 Santa Monica Boulevard, 26th Floor

Los Angeles, California 90067

Attention:      Adam Chesnoff

Email: achesnoff@sabanac.com

with a required copy to (which copy shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, CA 90071

Attention:      Jeffrey H. Cohen

David C. Eisman

E-mail:          jeffrey.cohen@skadden.com

david.eisman@skadden.com

(m) This Subscription Agreement, and any claim or cause of action hereunder
based upon, arising out of or related to this Subscription Agreement (whether
based on law, in equity, in contract, in tort or any other theory) or the
negotiation, execution, performance or enforcement of this Subscription
Agreement, shall be governed by and construed in accordance with the Laws of the
State of New York.

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, THE SUPREME
COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT,

 

18



--------------------------------------------------------------------------------

AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 9(l) OF THIS SUBSCRIPTION AGREEMENT
OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT
SERVICE THEREOF.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 9(m).

(n) The Issuer shall, by 9:00 a.m., New York City time, on the first (1st)
business day immediately following the date of this Subscription Agreement,
issue one or more press releases or file with the Commission a Current Report on
Form 8-K (collectively, the “Disclosure Document”) disclosing all material terms
of the transactions contemplated hereby, the Transactions and any other
material, nonpublic information that the Issuer has provided to Subscriber at
any time prior to the filing of the Disclosure Document. From and after the
issuance of the Disclosure Document, to the Issuer’s knowledge, Subscriber shall
not be in possession of any material, non-public information received from the
Issuer or any of its officers, directors or employees. Notwithstanding anything
in this Subscription Agreement to the contrary, the Issuer shall not publicly
disclose the name of Subscriber or any of its affiliates, or include the name of
Subscriber or any of its affiliates in any press release or in any filing with

 

19



--------------------------------------------------------------------------------

the Commission or any regulatory agency or trading market, without the prior
written consent of Subscriber, except (i) as required by the federal securities
law in connection with the Registration Statement, (ii) the filing of this
Subscription Agreement (or a form of this Subscription Agreement) with the
Commission in a manner reasonably acceptable to Subscriber, (iii) the filing of
the Registration Statement on Form S-4 and related proxy statement to be filed
by the Issuer with respect to the Transactions in a manner reasonably acceptable
to Subscriber, (iv) in a press release or marketing materials of the Issuer in
connection with the Transactions in a manner reasonably acceptable to Subscriber
and (v) to the extent such disclosure is required by law, at the request of the
Staff of the Commission or regulatory agency or under the regulations of Nasdaq,
in which case the Issuer shall provide Subscriber with prior written notice of
such disclosure permitted under this subclause (v), to the extent permitted by
the Staff of the Commission or the applicable regulatory agency.

[Signature pages follow.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

SABAN CAPITAL ACQUISITION CORP. By:  

 

  Name:   Title:

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

SUBSCRIBER:

[•]

 

By:  

 

Name: Title: (Please print. Please indicate name and capacity of person signing
above)

 

Business Address:   

 

     

 

   Facsimile:   

 

   Email:   

 

   Attention:   

 

   EIN:   

 

   Dated:                                          , 2018   

Aggregate Number of Acquired Shares subscribed for: $                    

Aggregate Purchase Price: $                                                 

Name in which securities are to be registered (if different):Common Shares:
                                             

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Issuer in the
Closing Notice.



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

This page should be completed by Subscriber

and constitutes a part of the Subscription Agreement.

A. QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

 

  1.

☐ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act (a “QIB”)).

 

  2.

☐ We are subscribing for the Acquired Shares as a fiduciary or agent for one or
more investor accounts, and each owner of such account is a QIB.

B. INSTITUTIONAL ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

 

  1.

☐ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act, and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

  2.

☐ We are not a natural person.

C. AFFILIATE STATUS

(Please check the applicable box)

SUBSCRIBER:

 

  ☐

is:

 

  ☐

is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

☐ Any bank as defined in section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;



--------------------------------------------------------------------------------

☐ Any broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934;

☐ Any insurance company as defined in section 2(a)(13) of the Securities Act;

☐ Any investment company registered under the Investment Company Act of 1940 or
a business development company as defined in section 2(a)(48) of that Act;

☐ Any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958;

☐ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

☐ Any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

☐ Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

☐ Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000; or

☐ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in § 230.506(b)(2)(ii).



--------------------------------------------------------------------------------

Exhibit A

THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND WITHOUT A VIEW TO
DISTRIBUTION AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“ACT”), OR UNDER STATE SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THIS SECURITY OR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR (B) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS AND, IN THE CASE
OF CLAUSE (B), UNLESS THE ISSUER RECEIVES AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT REGISTRATION IS NOT
REQUIRED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS. IN ADDITION, ANY
SUCH TRANSFER OR OTHER DISPOSITION IS SUBJECT TO THE CONDITIONS CONTAINED IN A
SUBSCRIPTION AGREEMENT, DATED SEPTEMBER 13, 2018. A COPY OF SUCH CONDITIONS WILL
BE PROVIDED TO THE HOLDER HEREOF UPON REQUEST.

Any transferee of this Security or any interest therein, by its acceptance
thereof, shall be deemed to have made the representations set forth in Section 4
of the Subscription Agreement. The Issuer shall not be required to register the
transfer of any Security to any transferee unless the Issuer receives from the
proposed transferee a written instrument in form and substance reasonably
satisfactory to the Issuer in which such transferee makes the representations
and warranties set forth in Section 4 of the Subscription Agreement and, if the
Issuer so requests, an opinion of counsel in form and substance reasonably
satisfactory to the Issuer to the effect that registration under the Securities
Act is not required in connection with such transfer.



--------------------------------------------------------------------------------

Exhibit A

[See attached]



--------------------------------------------------------------------------------

[FORM OF AFFILIATE] SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
13th day of September, 2018, by and among Saban Capital Acquisition Corp., a
Cayman Islands exempted company limited by shares (the “Issuer”), which shall
domesticate as a Delaware corporation prior to the Subscription Closing (as
defined below), and Saban Sponsor II LLC, a Delaware limited liability company
(“Subscriber”).

RECITALS

WHEREAS, the Issuer intends to enter into a Business Combination Agreement (as
it may be amended or supplemented from time to time, the “Business Combination
Agreement”), by and among the Issuer, Panavision Inc., a Delaware corporation
(“Panavision”), SIM Video International Inc., an Ontario corporation (together
with Panavision, the “Companies”), solely in its capacity as the initial
Panavision Holder Representative (as defined therein), Cerberus PV
Representative, LLC, and the other parties thereto, in substantially the from
previously provided to Subscriber;

WHEREAS, in connection with the transactions contemplated by the Business
Combination Agreement (collectively, the “Transactions”), Subscriber desires to
subscribe for and purchase from the Issuer that number of shares of common
stock, par value $0.0001 per share (the “Common Shares”), of the Issuer set
forth on the signature page hereto (the “Acquired Shares”) for a purchase price
of $10.00 per share, or the aggregate purchase price set forth on the signature
page hereto (the “Purchase Price”), and the Issuer desires to issue and sell to
Subscriber the Acquired Shares in consideration of the payment of the Purchase
Price by or on behalf of Subscriber to the Issuer on or prior to the
Subscription Closing; and

WHEREAS, in connection with the Transactions, certain other “accredited
investors” (as such term is defined in Rule 501 under the Securities Act of
1933, as amended (the “Securities Act”)), have entered into separate
subscription agreements with the Issuer substantially in substantially the form
of the draft attached hereto as Annex A), pursuant to which such investors have,
together with Subscriber pursuant to this Subscription Agreement, agreed to
purchase on the Closing Date an aggregate of 5,500,000 Common Shares at the per
share Purchase Price (the “Other Subscription Agreements”).

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1. Subscription. Pursuant to the terms and subject to the conditions set forth
herein, Subscriber hereby agrees to subscribe for and purchase, and the Issuer
hereby agrees to issue and sell to Subscriber, upon the payment of the Purchase
Price, the Acquired Shares (such subscription and issuance, the “Subscription”).



--------------------------------------------------------------------------------

2. Subscription Closing.

(a) The closing of the Subscription contemplated hereby (the “Subscription
Closing”) is contingent upon the substantially concurrent consummation of the
Transactions and shall occur immediately prior thereto. Not less than five
(5) business days prior to the scheduled closing date of the Transactions (the
“Closing Date”), the Issuer shall provide written notice to Subscriber (the
“Closing Notice”) of such Closing Date; provided that the Issuer may delay the
scheduled Closing Date up to five (5) business days following the original
scheduled Closing Date identified in the Closing Notice by written notice to
Subscriber if it provides Subscriber with notice of the revised Closing Date no
later than 24 hours prior to the then scheduled Closing Date. On the Closing
Date, (i) the Issuer shall deliver to Subscriber (x) the Acquired Shares in book
entry form, free and clear of any liens or other restrictions whatsoever (other
than those arising under state or federal securities laws or as set forth
herein), in the name of Subscriber (or its nominee in accordance with its
delivery instructions) or to a custodian designated by Subscriber, as applicable
and (y) a copy of the records of the Issuer’s transfer agent (the “Transfer
Agent”) showing Subscriber (or such nominee or custodian) as the owner of the
Acquired Shares on and as of the Closing Date and (ii) Subscriber shall deliver
to the Issuer the Purchase Price for the Acquired Shares by wire transfer of
U.S. dollars in immediately available funds to the account specified by the
Issuer in the Closing Notice no later than 9:00am New York City time (unless a
later time on the Closing Date is otherwise agreed by the Issuer). In the event
the Closing (as defined in the Business Combination Agreement) does not occur
within one (1) business day of the Closing Date, the Issuer shall, unless the
Closing occurs prior thereto, promptly (but not later than two (2) business days
thereafter) return the Purchase Price to Subscriber by wire transfer of U.S.
dollars in immediately available funds to the account specified by Subscriber,
and any book entries shall be deemed cancelled; provided that the return of the
funds shall not terminate this Subscription Agreement or otherwise relieve
either party of any of its obligations hereunder (including the obligation to
purchase the Acquired Shares at the Subscription Closing).

(b) The Subscription Closing shall be subject to the conditions that, on the
Closing Date:

(i) no suspension of the qualification of the Acquired Shares for offering or
sale or trading in the United States, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;

(ii) all conditions precedent to the closing of the Transactions shall have been
satisfied or waived (other than (A) those conditions that by their nature may
only be satisfied at the closing of the Transactions, but subject to the
satisfaction of such conditions as of the closing of the Transactions and
provided that any such waiver does not materially adversely affect Subscriber,
(B) the condition pursuant to Section 11.1(g) of the Business Combination
Agreement and (C) the condition pursuant to Section 11.1 of the Business
Combination Agreement to the extent they are to be satisfied by the Issuer);

(iii) [Reserved];

(iv) all representations and warranties made by the Issuer and Subscriber in
this Subscription Agreement shall be true and correct in all material respects
as of the Closing Date (other than those representations and warranties
expressly made as of an earlier date, which shall be true and correct in all
material respects as of such date), in each case without giving effect to the
consummation of the Transactions;

 

2



--------------------------------------------------------------------------------

(v) solely with respect to Subscriber, the Issuer shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Subscription Agreement to be performed,
satisfied or complied with by it at or prior to the Subscription Closing; and

(vi) no governmental authority shall have enacted, issued, promulgated, enforced
or entered any material judgment, order, law, rule or regulation (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making consummation of the transactions contemplated hereby illegal or
otherwise preventing or prohibiting consummation of the transactions
contemplated hereby.

(c) At the Subscription Closing, the parties hereto shall execute and deliver
such additional documents and take such additional actions as the parties
reasonably may deem to be practical and necessary in order to consummate the
Subscription as contemplated by this Subscription Agreement.

(d) For purposes of this Subscription Agreement, “business day” shall mean any
day other than (i) any Saturday or Sunday or (ii) any other day on which banks
located in New York, New York are required or authorized by applicable law to be
closed for business.

3. Issuer Representations and Warranties. The Issuer represents and warrants
that:

(a) The Issuer has been duly incorporated and is validly existing as an exempted
company in good standing under the laws of the Cayman Islands. Subject to
obtaining all required approvals necessary in connection with the performance of
the Business Combination Agreement (including, without limitation, the approval
of the Issuer’s shareholders) (collectively, the “Required Approvals”), the
Issuer has all corporate power and authority to own, lease and operate its
properties and conduct its business as presently conducted and to enter into,
deliver and perform its obligations under this Subscription Agreement. As of the
Closing Date, the Issuer will be duly incorporated and validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

(b) As of the Closing Date, the Acquired Shares will be duly authorized and,
when issued and delivered to Subscriber against full payment for the Acquired
Shares in accordance with the terms of this Subscription Agreement and
registered with the Transfer Agent, the Acquired Shares will be validly issued,
fully paid and non-assessable and will not have been issued in violation of or
subject to any preemptive or similar rights created under the Issuer’s
certificate of incorporation and bylaws or under the Delaware General
Corporation Law.

(c) This Subscription Agreement has been duly authorized, executed and delivered
by the Issuer and, assuming that this Subscription Agreement constitutes the
valid and binding agreement of Subscriber, is the valid and binding obligations
of the Issuer, enforceable against the Issuer in accordance with its terms,
except as may be limited or otherwise affected by (i) applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

3



--------------------------------------------------------------------------------

(d) Subject to obtaining the Required Approvals, the execution, delivery and
performance of this Subscription Agreement (including compliance by the Issuer
with all of the provisions hereof), issuance and sale of the Acquired Shares,
and the consummation of the other transactions contemplated herein, will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of the Issuer pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Issuer is a party or by which the Issuer is bound or to which any of the
property or assets of the Issuer is subject, which would reasonably be expected
to have a material adverse effect on the business, properties, financial
condition, stockholders’ equity or results of operations of the Issuer (a
“Material Adverse Effect”) or materially affect the validity of the Acquired
Shares or the legal authority of the Issuer to comply in all material respects
with the terms of this Subscription Agreement; (ii) the organizational documents
of the Issuer; or (iii) any statute or any judgment, order, rule or regulation
of any court or governmental agency or body, domestic or foreign, having
jurisdiction over the Issuer or any of its properties that would reasonably be
expected to have a Material Adverse Effect or materially affect the validity of
the Acquired Shares or the legal authority of the Issuer to comply in all
material respects with this Subscription Agreement.

(e) Other than the Issuer’s Class F ordinary shares, par value $0.0001 per share
(“Class F Shares”), there are no securities or instruments issued by or to which
the Issuer is a party containing anti-dilution or similar provisions that will
be triggered by the issuance of (i) the Acquired Shares or (ii) the shares to be
issued pursuant to any Other Subscription Agreement that have not been or will
not be validly waived on or prior to the Closing Date; provided that the holders
of the Class F Shares will waive any such anti-dilution or similar provisions in
connection with the Transactions.

(f) The Issuer is not in default or violation (and no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of (i) the organizational
documents of the Issuer, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, permit, franchise or license to
which the Issuer is now a party or by which the Issuer’s properties or assets
are bound or (iii) any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over the Issuer or any of its properties, except, in the case of clauses
(ii) and (iii), for defaults or violations that have not had and would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect.

(g) The Issuer is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the execution, delivery and
performance by the Issuer of this Subscription Agreement (including, without
limitation, the issuance of the Acquired Shares), other than (i) filings with
the Securities and Exchange Commission (the “Commission”), (ii) filings required
by applicable state

 

4



--------------------------------------------------------------------------------

securities laws, (iii)the filings required in accordance with Section 9(n) of
this Subscription Agreement; (iv) those required by the Nasdaq Capital Market
(“Nasdaq”), including with respect to obtaining shareholder approval, and
(v) the failure of which to obtain would not be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect.

(h) As of the date of this Subscription Agreement, the authorized capital stock
of the Issuer consists of (i) 5,000,000 preferred shares, par value $0.0001 per
share (“Preferred Shares”), (ii) 500,000,000 Class A ordinary shares, par value
$0.0001 per share, and (iii) 20,000,000 Class F Shares. As of the date hereof:
(i) no shares of Preferred Stock are issued and outstanding, (ii) 25,000,000
Class A ordinary shares, par value $0.0001 per share, are issued and
outstanding, (iii) 6,243,480 Class F Shares are issued and outstanding and
(iv) warrants to purchase 19,500,000 Common Shares are outstanding.

(i) The Issuer has not received any written communication from a governmental
entity that alleges that the Issuer is not in compliance with or is in default
or violation of any applicable law, except where such non-compliance, default or
violation would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect.

(j) The issued and outstanding Class A ordinary shares are registered pursuant
to Section 12(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and are listed for trading on Nasdaq under the symbol “SCAC”.
There is no suit, action, proceeding or investigation pending or, to the
knowledge of the Issuer, threatened against the Issuer by Nasdaq or the
Commission with respect to any intention by such entity to deregister the
Class A ordinary shares or prohibit or terminate the listing of the Class A
ordinary shares on Nasdaq. The Issuer has taken no action that is designed to
terminate the registration of the Common Shares under the Exchange Act.

(k) Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 4 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Acquired Shares by the
Issuer to Subscriber.

(l) Neither the Issuer nor anyone acting on its behalf has offered the Common
Shares or any similar securities for sale to, or solicited any offer to buy any
of the same from, or otherwise approached or negotiated in respect thereof with,
any person other than Subscriber and other Institutional Accredited Investors,
each of which has been offered Common Shares at a private sale for investment.
“Institutional Accredited Investor” means an institutional accredited investor
as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

(m) None of the Issuer nor any of its affiliates has offered Common Shares or
any similar securities during the six months prior to the date hereof to anyone
other than in connection with the Transactions and to Subscriber and other
investors in connection with the Other Subscription Agreements. The Issuer has
no intention to offer Common Shares or any similar security during the six
months from the date hereof other than in connection with the Transactions.

 

5



--------------------------------------------------------------------------------

(n) Neither the Issuer nor any person acting on its behalf has offered or sold
the Acquired Shares by any form of general solicitation or general advertising,
including, but not limited to, the following: (1) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media or broadcast over television or radio; (2) any website posting or widely
distributed e-mail; or (3) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.

(o) [Reserved].

(p) The Issuer has made available to Subscriber (via the Commission’s EDGAR
system) a copy of each form, report, statement, schedule, prospectus, proxy,
registration statement and other document, if any, filed by the Issuer with the
Commission since its initial registration of the Class A ordinary shares (the
“SEC Documents”). None of the SEC Documents filed under the Exchange Act
contained, when filed or, if amended, as of the date of such amendment with
respect to those disclosures that are amended, any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, that the Issuer makes no such
representation or warranty with respect to the Registration Statement on Form
S-4 and related proxy statement to be filed by the Issuer with respect to the
Transactions or any other information relating to the Companies or any of their
respective affiliates included in any SEC Document or filed as an exhibit
thereto. The Issuer has timely filed each report, statement, schedule,
prospectus, and registration statement that the Issuer was required to file with
the Commission since its inception. There are no material outstanding or
unresolved comments in comment letters from the staff of the Division of
Corporation Finance (the “Staff”) of the Commission with respect to any of the
SEC Documents.

(q) Except for such matters as have not had and would not be reasonably likely
to have, individually or in the aggregate, a Material Adverse Effect, there is
no (i) action, suit, claim or other proceeding, in each case by or before any
governmental authority pending, or, to the knowledge of the Issuer, threatened
against the Issuer or (ii) judgment, decree, injunction, ruling or order of any
governmental entity or arbitrator outstanding against the Issuer.

(r) Other than the Agents (as defined below), the Issuer has not dealt with any
broker, finder, commission agent, placement agent or arranger in connection with
the sale of the Acquired Shares, and the Issuer is not under any obligation to
pay any broker’s fee or commission in connection with the sale of the Acquired
Shares other than to the Agents. Neither the Issuer nor any of its affiliates
nor any other person acting on its behalf (other than its officers acting in
such capacity) has solicited offers for, or offered or sold, the Acquired Shares
other than through the Agent.

(s) [Reserved].

4. Subscriber Representations and Warranties. Subscriber represents and warrants
that:

(a) Subscriber has been duly formed or incorporated and is validly existing in
good standing under the laws of its jurisdiction of incorporation or formation,
with power and authority to enter into, deliver and perform its obligations
under this Subscription Agreement.

 

6



--------------------------------------------------------------------------------

(b) This Subscription Agreement has been duly authorized, executed and delivered
by Subscriber and, assuming that this Subscription Agreement constitutes the
valid and binding agreement of the Issuer, is the valid and binding obligations
of Subscriber, enforceable against Subscriber in accordance with its terms,
except as may be limited or otherwise affected by (i) applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

(c) The execution, delivery and performance by Subscriber of this Subscription
Agreement and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Subscriber or any of its subsidiaries pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber or any of its subsidiaries is a
party or by which Subscriber or any of its subsidiaries is bound or to which any
of the property or assets of Subscriber or any of its subsidiaries is subject,
which would reasonably be expected to have a material adverse effect on the
business, properties, financial condition, stockholders’ equity or results of
operations of Subscriber and any of its subsidiaries, taken as a whole (a
“Subscriber Material Adverse Effect”), or materially affect the legal authority
of Subscriber to comply in all material respects with the terms of this
Subscription Agreement; (ii) the organizational documents of Subscriber; or
(iii) any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over
Subscriber or any of its subsidiaries or any of their respective properties that
would reasonably be expected to have a Subscriber Material Adverse Effect or
materially affect the legal authority of Subscriber to comply in all material
respects with this Subscription Agreement.

(d) Subscriber represents that it is an Institutional Accredited Investor,
satisfying the applicable requirements set forth on Schedule A. Subscriber
represents that it is purchasing the Acquired Shares for its own account or for
one or more separate accounts maintained by it for the benefit of one or more
other Institutional Accredited Investors and not with a view to the distribution
thereof, provided that the disposition of Subscriber’s property shall at all
times be within Subscriber’s control. Subscriber understands that the Acquired
Shares have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Issuer is not required to register the Securities other than as provided for in
the Amended and Restated Registration Rights Agreement to be entered into in
connection with the Transactions among the Issuer, Subscriber and the other
parties thereto. Subscriber further represents and warrants that it will not
sell, transfer or otherwise dispose of the Acquired Shares or any interest
therein except in a transaction exempt from or not subject to the registration
requirements of the Securities Act and except in accordance with the terms and
conditions of this Subscription Agreement. Subscriber acknowledges that the
Acquired Shares will bear a restrictive legend substantially as set forth on
Exhibit A to this Subscription Agreement.

(e) The purchase of Acquired Shares by Subscriber has not been solicited by or
through anyone other than the Issuer or the Agent.

 

7



--------------------------------------------------------------------------------

(f) Subscriber acknowledges that the Acquired Shares will not be eligible for
resale pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that the Acquired Shares will be subject to transfer
restrictions and, as a result of these transfer restrictions, Subscriber may not
be able to readily resell the Acquired Shares and may be required to bear the
financial risk of an investment in the Acquired Shares for an indefinite period
of time. Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Acquired Shares.

(g) Subscriber understands and agrees that Subscriber is purchasing the Acquired
Shares directly from the Issuer. Subscriber further acknowledges that there have
been no representations, warranties, covenants and agreements made to Subscriber
by the Issuer or any of its officers, directors or representatives, expressly or
by implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

(h) Subscriber represents and warrants that its acquisition and holding of the
Acquired Shares will not constitute or result in a non-exempt prohibited
transaction under section 406 of the Employee Retirement Income Security Act of
1974, as amended, section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”), or any applicable similar law.

(i) In making its decision to purchase the Acquired Shares, Subscriber
represents that it has relied solely upon independent investigation made by
Subscriber. Subscriber acknowledges and agrees that Subscriber has received such
information as Subscriber deems necessary in order to make an investment
decision with respect to the Acquired Shares, including with respect to the
Issuer, the Transactions and the Companies. Subscriber represents and agrees
that Subscriber and Subscriber’s professional advisor(s), if any, have had the
full opportunity to ask such questions, receive such answers and obtain such
information as Subscriber and such Subscriber’s professional advisor(s), if any,
have deemed necessary to make an investment decision with respect to the
Acquired Shares. Subscriber acknowledges and agrees that it has not relied on
the Agents or any of the Agents’ affiliates with respect to its decision to
purchase the Acquired Shares.

(j) Subscriber became aware of this offering of the Acquired Shares solely by
means of direct contact between Subscriber and the Issuer or by means of contact
from Goldman Sachs & Co. LLC or Deutsche Bank Securities Inc., acting as
placement agents for the Issuer (together, the “Agents”), and the Acquired
Shares were offered to Subscriber solely by direct contact between Subscriber
and the Issuer or by contact between Subscriber and the Agent. Subscriber did
not become aware of this offering of the Acquired Shares, nor were the Acquired
Shares offered to Subscriber, by any other means. Subscriber acknowledges that
the Issuer represents and warrants that the Acquired Shares (i) were not offered
by any form of general solicitation or general advertising and (ii) are not
being offered in a manner involving a public offering under, or in a
distribution in violation of, the Securities Act, or any state securities laws.

(k) Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Shares. Subscriber has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Acquired Shares, and
Subscriber has sought such accounting, legal and tax advice as Subscriber has
considered necessary to make an informed investment decision.

 

8



--------------------------------------------------------------------------------

(l) Alone, or together with any professional advisor(s), Subscriber represents
and acknowledges that Subscriber has adequately analyzed and fully considered
the risks of an investment in the Acquired Shares and determined that the
Acquired Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Issuer. Subscriber acknowledges
specifically that a possibility of total loss exists.

(m) Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Acquired Shares or made any
findings or determination as to the fairness of this investment.

(n) Subscriber represents and warrants that Subscriber is not (i) a person or
entity named on the List of Specially Designated Nationals and Blocked Persons,
the Executive Order 13599 List, the Foreign Sanctions Evaders List, or the
Sectoral Sanctions Identification List, each of which is administered by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), or any
other Executive Order issued by the President of the United States and
administered by OFAC (collectively “OFAC Lists”), (ii) owned or controlled by,
or acting on behalf of, a person, that is named on an OFAC List;
(iii) organized, incorporated, established, located, resident or born in, or a
citizen, national, or the government, including any political subdivision,
agency, or instrumentality thereof, of, Cuba, Iran, North Korea, Syria, the
Crimea region of Ukraine, or any other country or territory embargoed or subject
to substantial trade restrictions by the United States, (iv) a Designated
National as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515,
or (v) a non-U.S. shell bank or providing banking services indirectly to a
non-U.S. shell bank (collectively, a “Prohibited Investor”). Subscriber
represents that if it is a financial institution subject to the Bank Secrecy Act
(31 U.S.C. section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act
of 2001 (the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), that Subscriber maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act.
Subscriber also represents that, to the extent required by applicable laws, it
maintains policies and procedures reasonably designed to ensure compliance with
OFAC-administered sanctions programs, including for the screening of its
investors against the OFAC Lists. Subscriber further represents and warrants
that, to the extent required by applicable laws, it maintains policies and
procedures reasonably designed to ensure that the funds held by Subscriber and
used to purchase the Acquired Shares were legally derived.

(o) If Subscriber is or is acting on behalf of (i) an employee benefit plan that
is subject to Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), (ii) a plan, an individual retirement account or other
arrangement that is subject to section 4975 of the Code, (iii) an entity whose
underlying assets are considered to include “plan assets” of any such plan,
account or arrangement described in clauses (i) and (ii) (each, an “ERISA
Plan”), or (iv) an employee benefit plan that is a governmental plan (as defined
in section 3(32) of ERISA), a church plan (as defined in section 3(33) of
ERISA), a non-U.S. plan (as described in section 4(b)(4) of ERISA) or other plan
that is not subject to the foregoing clauses (i), (ii) or (iii) but may be
subject to provisions under any other federal, state, local, non-U.S. or other
laws or regulations that are similar to such provisions of ERISA or the Code
(collectively, “Similar Laws”, and together with ERISA Plans, “Plans”) (iv) ,
Subscriber represents and warrants that (i) neither Issuer, nor any of its
respective affiliates (the

 

9



--------------------------------------------------------------------------------

“Transaction Parties”) has provided investment advice or has otherwise acted as
the Plan’s fiduciary, with respect to its decision to acquire and hold the
Acquired Shares, and none of the Transaction Parties shall at any time be the
Plan’s fiduciary with respect to any decision to acquire, continue to hold,
transfer or otherwise dispose of the Acquired Shares; (ii) the decision to
invest in the Acquired Shares has been made at the recommendation or direction
of a fiduciary (for purposes of ERISA and/or section 4975 of the Code, or any
applicable Similar Law) with respect to Subscriber’s investment in the Acquired
Shares who is (A) independent of the Transaction Parties; (B) acknowledges that
none of the Transaction Parties will not provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with Subscriber’s
investment in the Acquired Shares and (C) its purchase of Acquired Shares will
not result is non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code, or any applicable Similar Law.

(p) Subscriber has, and at the Subscription Closing will have, sufficient funds
to pay the Purchase Price pursuant to Section 2(a) of this Subscription
Agreement.

(p) The purchase of the Acquired Shares by Subscriber will not subject the
Issuer to any of the “Bad Actor” disqualifications described in Rule 506(d)
under the Securities Act.

5. [Reserved].

6. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Business Combination Agreement is terminated in accordance with its terms,
(b) upon the mutual written agreement of each of the parties hereto to terminate
this Subscription Agreement, (c) if any of the conditions to Subscription
Closing set forth in Section 2 of this Subscription Agreement are not satisfied
on or prior to the Subscription Closing and, as a result thereof, the
transactions contemplated by this Subscription Agreement are not consummated at
the Subscription Closing and (d) the End Date (as defined in the Business
Combination Agreement); provided, that nothing herein will relieve any party
from liability for any willful breach hereof prior to the time of termination,
and each party will be entitled to any remedies at law or in equity to recover
losses, liabilities or damages arising from such breach. The Issuer shall
promptly notify Subscriber of the termination of the Business Combination
Agreement.

7. Trust Account Waiver. Subscriber acknowledges that the Issuer is a blank
check company with the powers and privileges to effect a merger, share exchange,
asset acquisition, share purchase, reorganization or similar business
combination involving the Issuer and one or more businesses. Subscriber further
acknowledges that, as described in the Issuer’s prospectus relating to its
initial public offering dated September 15, 2016, available at www.sec.gov,
substantially all of the Issuer’s assets consist of the cash proceeds of the
Issuer’s initial public offering and private placements of its securities, and
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of the Issuer, its public shareholders and the
underwriters of the Issuer’s initial public offering. For and in consideration
of the Issuer entering into this Subscription Agreement, the receipt and
sufficiency of which are hereby acknowledged, Subscriber, on behalf of itself
and its affiliates and representatives, hereby

 

10



--------------------------------------------------------------------------------

irrevocably waives any and all right, title and interest, or any claim of any
kind they have or may have in the future as a result of, or arising out of, this
Subscription Agreement, in or to any monies held in the Trust Account, and
agrees not to seek recourse or make or bring any action, suit, claim or other
proceeding against the Trust Account as a result of, or arising out of, this
Subscription Agreement, the transactions contemplated hereby or the Acquired
Shares, regardless of whether such claim arises based on contract, tort, equity
or any other theory of legal liability. Subscriber acknowledges and agrees that
it shall not have any redemption rights with respect to the Acquired Shares
pursuant to the Issuer’s organizational documents in connection with the
Transactions or any other business combination, any subsequent liquidation of
the Trust Account or the Issuer or otherwise. In the event Subscriber has any
claim against the Issuer as a result of, or arising out of, this Subscription
Agreement, the transactions contemplated hereby or the Acquired Shares, it shall
pursue such claim solely against the Issuer and its assets outside the Trust
Account and not against the Trust Account or any monies or other assets in the
Trust Account.

8. [Reserved].

9. Miscellaneous.

(a) Subscriber acknowledges that the Issuer and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Subscription Closing,
Subscriber agrees to promptly notify the Issuer if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in all material respects.

(b) Each of the Issuer and Subscriber is entitled to rely upon this Subscription
Agreement and is irrevocably authorized to produce this Subscription Agreement
or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby.

(c) Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder (other than the Acquired Shares acquired hereunder, if any)
may be transferred or assigned. Neither this Subscription Agreement nor any
rights that may accrue to the Issuer hereunder may be transferred or assigned.

(d) All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Subscription Closing.

(e) The Issuer may request from Subscriber such additional information as the
Issuer may deem reasonably necessary to evaluate the eligibility of Subscriber
to acquire the Acquired Shares, and Subscriber shall provide such information as
may be reasonably requested, to the extent readily available and to the extent
consistent with its internal policies and procedures.

(f) This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

 

11



--------------------------------------------------------------------------------

(g) This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, between the parties, with respect to the subject matter
hereof.

(h) Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns. Notwithstanding anything to the contrary in this
Agreement, the Panavision Holder Representative is an express third-party
beneficiary of this Agreement and shall be entitled to seek and obtain equitable
relief, without proof of actual damages, including an injunction or injunctions
or order for specific performance to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement to cause Issuer
to cause, or directly cause, Subscriber to fund the Purchase Price and cause the
Subscription Closing to occur if the conditions in Section 2(b) have been
satisfied or, to the extent permitted by applicable law, waived. Each party
hereto further agrees that the Panavision Holder Representative shall not be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 9(h),
and each party hereto irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.

(i) If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

(j) This Subscription Agreement may be executed in two (2) or more counterparts
(including by electronic means), all of which shall be considered one and the
same agreement and shall become effective when signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

(k) Subscriber shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

(l) Notices. Any notice or communication required or permitted hereunder shall
be in writing and either delivered personally, emailed or telecopied, sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(i) when so delivered personally, (ii) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), (iii) when sent, with no mail
undeliverable or other rejection notice, if sent by email, or (iv) five
(5) business days after the date of mailing to the address below or to such
other address or addresses as such person may hereafter designate by notice
given hereunder:

 

12



--------------------------------------------------------------------------------

(i) if to Subscriber, to such address or addresses set forth on the signature
page hereto;

(ii) if to the Issuer, to:

Saban Capital Acquisition Corp.

10100 Santa Monica Boulevard, 26th Floor

Los Angeles, California 90067

Attention:         Adam Chesnoff

Email: achesnoff@sabanac.com

with a required copy to (which copy shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, CA 90071

Attention:        Jeffrey H. Cohen

  David C. Eisman

E-mail:            jeffrey.cohen@skadden.com

 david.eisman@skadden.com

(m) This Subscription Agreement, and any claim or cause of action hereunder
based upon, arising out of or related to this Subscription Agreement (whether
based on law, in equity, in contract, in tort or any other theory) or the
negotiation, execution, performance or enforcement of this Subscription
Agreement, shall be governed by and construed in accordance with the Laws of the
State of New York.

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, THE SUPREME
COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE

 

13



--------------------------------------------------------------------------------

SUBJECT MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS
IN CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN
SECTION 9(l) OF THIS SUBSCRIPTION AGREEMENT OR IN SUCH OTHER MANNER AS MAY BE
PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 9(m).

(n) The Issuer shall, by 9:00 a.m., New York City time, on the first (1st)
business day immediately following the date of this Subscription Agreement,
issue one or more press releases or file with the Commission a Current Report on
Form 8-K (collectively, the “Disclosure Document”) disclosing all material terms
of the transactions contemplated hereby, the Transactions and any other
material, nonpublic information that the Issuer has provided to Subscriber at
any time prior to the filing of the Disclosure Document. From and after the
issuance of the Disclosure Document, to the Issuer’s knowledge, Subscriber shall
not be in possession of any material, non-public information received from the
Issuer or any of its officers, directors or employees.

[Signature pages follow.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

SABAN CAPITAL ACQUISITION CORP. By:  

 

  Name:   Title:

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

SUBSCRIBER:

Saban Sponsor II LLC

 

By:                                                      Name: Title: (Please
print. Please indicate name and capacity of person signing above)
Business Address:  

 

 

 

Facsimile:  

 

Email:  

 

Attention:  

 

EIN:  

 

Dated:                         , 2018

Aggregate Number of Acquired Shares subscribed for: $                        

Aggregate Purchase Price: $                                                     

Name in which securities are to be registered (if different):Common
Shares:                                

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Issuer in the
Closing Notice.



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

This page should be completed by Subscriber

and constitutes a part of the Subscription Agreement.

A. QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

 

  1.

☐ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act (a “QIB”)).

 

  2.

☐ We are subscribing for the Acquired Shares as a fiduciary or agent for one or
more investor accounts, and each owner of such account is a QIB.

B. INSTITUTIONAL ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

 

  1.

☐ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act, and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

  2.

☐ We are not a natural person.

C. AFFILIATE STATUS

(Please check the applicable box)

SUBSCRIBER:

 

  ☐

is:

 

  ☐

is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

☐ Any bank as defined in section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;



--------------------------------------------------------------------------------

☐ Any broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934;

☐ Any insurance company as defined in section 2(a)(13) of the Securities Act;

☐ Any investment company registered under the Investment Company Act of 1940 or
a business development company as defined in section 2(a)(48) of that Act;

☐ Any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958;

☐ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

☐ Any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

☐ Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

☐ Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000; or

☐ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in § 230.506(b)(2)(ii).



--------------------------------------------------------------------------------

Exhibit A

THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND WITHOUT A VIEW TO
DISTRIBUTION AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“ACT”), OR UNDER STATE SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THIS SECURITY OR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR (B) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS AND, IN THE CASE
OF CLAUSE (B), UNLESS THE ISSUER RECEIVES AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT REGISTRATION IS NOT
REQUIRED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS. IN ADDITION, ANY
SUCH TRANSFER OR OTHER DISPOSITION IS SUBJECT TO THE CONDITIONS CONTAINED IN A
SUBSCRIPTION AGREEMENT, DATED SEPTEMBER 13, 2018. A COPY OF SUCH CONDITIONS WILL
BE PROVIDED TO THE HOLDER HEREOF UPON REQUEST.

Any transferee of this Security or any interest therein, by its acceptance
thereof, shall be deemed to have made the representations set forth in Section 4
of the Subscription Agreement. The Issuer shall not be required to register the
transfer of any Security to any transferee unless the Issuer receives from the
proposed transferee a written instrument in form and substance reasonably
satisfactory to the Issuer in which such transferee makes the representations
and warranties set forth in Section 4 of the Subscription Agreement and, if the
Issuer so requests, an opinion of counsel in form and substance reasonably
satisfactory to the Issuer to the effect that registration under the Securities
Act is not required in connection with such transfer.



--------------------------------------------------------------------------------

Annex A

[See attached]